In re Mamoulides, John M., Dist. Atty.;— Defendant(s); applying for writ of certiorari and/or review, and supervisory and/or remedial writs; Parish of Orleans, Civil District Court, Div. “A”, No. 94-9260; to the Court of Appeal, Fourth Circuit, No. 95CW-0692.
Granted in part; otherwise denied. Defendant Jefferson Parish District Attorney John M. Mamoulides, relator herein, chose by letter to opt out of the class. His declina-tory exception of improper venue to the Orleans Parish lawsuit is therefore meritorious and thus should have been granted. That is, having opted out of the class, he is not amenable to being sued in Orleans Parish under the venue provisions of La.C.C.P. art. *414593. The rulings of the Civil District Court and the Fourth Circuit Court of Appeal in this respect are therefore reversed and plaintiffs lawsuit against relator is therefore dismissed. Our action renders relator’s remaining argument moot.
LEMMON, J., would grant the application and docket for argument.